Citation Nr: 9919124	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  92-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel

INTRODUCTION

The veteran had active naval service from January to December 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Reno Regional 
Office (RO) September 1990 rating decision which denied the 
veteran's application to reopen a claim of service connection 
for a nervous disability.  

The Board in March 1994 and February 1996 remanded for 
further evidentiary development.  In November 1998, the Board 
reopened the veteran's claim after it found that he had 
submitted new and material evidence, and the case was then 
remanded for further development of the evidence.  Thus, the 
issue now on appeal is as stated on the title page of this 
decision.


FINDINGS OF FACT

1.  The medical evidence of record does not show that 
veteran's neuropsychiatric disorder was incurred during 
active service; nor is it shown to have become manifest to a 
compensable degree within one year immediately following his 
separation from active service.

2.  During service, the veteran did not actively engage in 
combat or experience a stressor which might reasonably lead 
to PTSD.  

3  The medical evidence of record does not show that he has a 
clear medical diagnosis of PTSD or provide a causal nexus 
between any PTSD and a specific stressor or other verifiable 
in-service event.




CONCLUSION OF LAW

Neuropsychiatric disorder, including PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. 3.303, 3.304, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has a neuropsychiatric 
disorder, including PTSD, which arises from incidents which 
took place during a temporary duty assignment to a fire 
support base in Vietnam near Cambodia in the Spring of 1970.  
Thus, he maintains that service connection is warranted for a 
neuropsychiatric disorder, including PTSD.

The veteran's claim for service connection for a 
neuropsychiatric disorder, including PTSD, is well grounded 
pursuant to 38 U.S.C.A. § 5107(a), as it is plausible under 
the circumstances of this case.  Specifically, a January 1984 
VA psychiatric examination report which shows that he had 
experienced persistent depression for the previous 13 to 14 
years; VA records which show diagnoses of dysthymic disorder, 
major depression and PTSD, and the veteran's account of his 
in-service stressors are sufficient to render his claim well 
grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Additionally, where a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1998).

Personality disorders are not considered diseases or injuries 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c) (1998).

Service connection for PTSD requires: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and medical evidence of a link between 
current symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet App 128, 
138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  
A "clear diagnosis" of PTSD is, at a minimum, an 
unequivocal one.  Cohen, 10 Vet. App. 128, at 139.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the U.S. Court of 
Appeals for Veterans Claims (hereinafter, the Court, known as 
the U.S. Court of Veterans Appeals prior to March 1, 1999) 
held that the presence of a recognizable stressor is the 
essential prerequisite to support the diagnosis of PTSD.  
Whether a veteran engaged in combat with the enemy must be 
determined through recognized military citations or other 
service department evidence.  In other words, the claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to corroborate the veteran's 
assertions that he engaged in combat with the enemy.  
Zarycki, 7 Vet. App. a 98.

Where the veteran engaged in combat and the claimed stressors 
are related to such combat, the veteran's lay testimony must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70, 76 (1994).  Where the veteran did not engage in combat 
with the enemy, his uncorroborated testimony is insufficient 
to establish the alleged noncombat stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West, 7 Vet. App. at 76.  
Credible supporting evidence is required.  38 C.F.R. 
§ 3.304(f); Dizoglio, 9 Vet. App. at 166.

The Court has stated that "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his Vietnam experiences as credible and 
diagnosed the appellant as suffering from post-traumatic 
stress disorder does not mean the [Board is] required to 
grant service connection for post-traumatic stress 
disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Simply stated, in general, the Board is not required 
to accept an appellant's uncorroborated account of his 
Vietnam experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The veteran's service personnel records show that he 
participated in an unnamed campaign in Vietnam from February 
to October 1970.  They also show that
he was assigned to Qui Nhon, Vietnam, from May to September 
1970, and Saigon from September to December 1970.  His DD 
Form 214 reflects that his occupational specialty was mail 
clerk, and that he was awarded the National Defense Service 
Medal and Vietnam Service Medal.

His service medical records show that he was diagnosed as 
having a schizoid passive-aggressive personality disorder in 
Decembers 1970.  At that time, he reported that he had been 
on a tour of duty in Vietnam near the border of Cambodia.

In an April 1973 medical statement, a private physician 
indicated that the veteran had been under his care for 
extreme nervousness and emotional problems for the previous 
two and a half years.  He also indicated that the veteran had 
had considerable difficulty adjusting from a tour in Vietnam.

In a December 1977 medical statement, the same private 
physician reported that the veteran had been under tremendous 
emotional strain since the previous March and April.

VA outpatient treatment records, dated from July 1979 to 
October 1991, show that the veteran was seen with complaints 
of nervousness, anxiety and insomnia in December 1983.  A 
diagnosis of anxiety was rendered.  An October 1990 record 
shows that he reported that he had been depressed ever since 
his period of active service in Vietnam.  The assessments 
were mental status within normal limits, rule out PTSD and 
dysthymia of a secondary type.  In December 1990, it was 
noted that he was depressed and that he exhibited some 
symptoms of PTSD.  A January 1991 record shows that the 
impression was that the veteran had chronic depression.  In 
February 1991, he was assessed as having depression and 
anxiety.  An August 1991 record shows that he was seen with 
complaints of depression, irritability, social withdrawal and 
intrusive thoughts about his experiences in Vietnam.  The 
assessments were that he was dysthymic and rule out PTSD.  In 
October 1991, he was assessed as having PTSD.  

On VA psychiatric examination in January 1984, the veteran 
reported that he felt depressed, and that his depression was 
related to his period of active service in Vietnam.  Mental 
status examination revealed that that he was moderately 
depressed, but that he was well oriented.  He did not exhibit 
any paranoia or looseness of association.  He reported that 
he had not had any delusions or hallucinations.  His memory 
was intact and his judgment was good.  It was noted that the 
veteran had intermittent, but persistent, depression for the 
previous 13 to 14 years.  The diagnosis was dysthymic 
personality disorder.

Private medical records, dated from March 1986 to January 
1990, show that, in December 1989, the veteran reported that 
he experienced mood swings.  It was also noted that he 
appeared depressed.

In January 1992, the veteran reported that he had been 
assigned to a fire support base on the Cambodian border in 
April 1970.  He indicated that he had been involved in a 
firefight in which 7 enemy soldiers were killed.  He reported 
that the bodies of these soldiers had been mutilated and left 
out in the sun for 3 days.  He reported that that was the 
first time that he had ever seen a dead body, and that he 
became hysterical as a result.  He indicated that he was then 
ordered to Saigon because of his mental and physical state.  
He reported that he had not been trained for combat, and that 
he had been sent to the fire support base against his will.  
He indicated that he was beaten by Army police for having 
been absent without leave (AWOL) after he received a "Dear 
John letter" from his girlfriend.  He reported that he then 
had a nervous breakdown.

On VA psychiatric examination in February 1992, the veteran's 
thought processes were well organized and his affect was 
flexible and appropriate.  He reported that he had not had 
any delusions or hallucinations.  His mood was satisfactory, 
but he reported that he had had intermittent periods of 
depression.  His orientation and memory were intact.  He was 
diagnosed as having some elements of PTSD.

At his June 1993 hearing, the veteran testified that he had 
not been a mail clerk during service.  He reported that he 
had a temporary duty assignment to a fire support base near 
the border of Cambodia at Vinh Gia from March to April 1970.  
He further reported that he had been depressed and anxious 
during his period of active service.  He indicated that he 
had been depressed for 20 of the previous 22 years.  He 
reported that he had a nervous breakdown during his period of 
active service.  He indicated that he had been in a firefight 
which lasted for 2 hours during his assignment at the fire 
support base.  He reported that, the morning following this 
firefight, he saw the bodies of dead enemy soldiers.  He 
indicated that he had never seen a dead body prior to that 
time.  He reported that he went AWOL after he received a 
"Dear John letter" from his girlfriend.   He indicated that 
he was then beaten and arrested by Army military police.  He 
reported that he had been prescribed Elavil for PTSD and 
depression at a VA hospital about two years earlier, but that 
he had stopped using it because it had not helped.  He also 
reported that he had ended treatment by a VA psychiatrist as 
it had not helped.

On VA psychiatric examination in July 1994, the veteran was 
noted to have been mildly depressed.  His affect was 
inappropriately angry, but his thought processes were well 
organized and goal directed.  He reported that he had not had 
any delusions, hallucinations or feelings of influence.  
Cognitive testing was within normal limits.  His insight and 
judgment were fair.  The pertinent diagnostic impressions 
were PTSD, mild to moderate; dysthymic disorder; personality 
disorder, not otherwise specified, with considerable 
narcissism and feelings of entitlement; elements of Schizoid 
personality; and severe psychological stressors.  

An October 1994 VA psychiatric examination report shows that 
the veteran was administered the Minnesota Multiphasic 
Personality Inventory (MMPI) the results of which did not 
support a diagnosis of combat-related PTSD.

On VA psychiatric examination in November 1994, the veteran's 
thought processes were well organized, his affect was quite 
restricted and his mood was very depressed.  His orientation 
and memory were intact.  He reported no hallucinations or 
delusions.  The pertinent diagnostic impressions were PTSD 
and major depression.  

A November 1994 addendum to the July 1994 VA psychiatric 
examination report confirmed the diagnosis of PTSD rendered 
in July 1994.  Likewise, a March 1995 addendum confirmed the 
diagnosis of PTSD rendered in November 1994.

Private medical records, dated from January 1997 to December 
1998, show that, in January 1997, the veteran was diagnosed 
as having adjustment disorder with depressed mood, dysthymic 
disorder and PTSD.  The remainder of such records show that 
he was seen with complaints of anxiety and depression, and 
that his symptoms were mild in December 1998, treated with 
Valium and St. John's wort.

An April 1997 letter, with an accompanying report, from an 
official of the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) reflects that Vinh Gia is west of 
Saigon near the border of Cambodia, and that the Cambodian 
border was the scene of increased combat activity in late 
April 1970.  It was also noted that navy personnel at an 
Advanced Tactical Support Base far west of Saigon killed 4 
enemy swimmers on April 21, 1970.

On VA psychiatric examination in November 1997, the veteran 
reported that he been depressed ever since his active service 
in Vietnam.  Mental status examination revealed that he was 
well oriented, that his memory was intact and that his social 
judgment was acceptable.  He reported that he had not had any 
hallucinations.  The overall impression was normal mental 
status examination.  The diagnoses were recurrent major 
depression; chronic, mild dysthymic disorder; and personality 
disorder, not otherwise specified, with passive-aggressive 
features.  The examiner reported that a diagnosis of PTSD was 
not appropriate.  It was noted that the veteran's depression 
had been ongoing since his separation from active service.  
It was also noted that his depression was probably, in part, 
related to his life situation and tied to a personality 
disorder.

After careful scrutiny of the evidence of record, the Board 
concludes that the preponderance of the medical evidence is 
against the veteran's claim for service connection for a 
neuropsychiatric disorder.  The preponderance of the medical 
evidence of record does not establish that his 
neuropsychiatric disorder had its onset during his period of 
service or within the one-year presumptive period immediately 
after such service.  Specifically, the service medical 
records are silent for any reports of findings of an a 
neuropsychiatric disorder during the veteran's period of 
active service.  Rather, he was diagnosed as having a 
schizoid passive-aggressive personality disorder during this 
period.  Personality disorders are not diseases or injuries 
under applicable legislation providing for payment of VA 
disability compensation benefits.  See 38 C.F.R. § 3.303(c) 
(1998).

The Board observes that, while the January 1984 VA 
psychiatric examination report tends to establish a 
relationship between the veteran's depression and his active 
service by showing that he experienced persistent depression 
for the previous 13 to 14 years, this conclusion was based on 
a history provided by the veteran.  Moreover, this report 
also shows that he was diagnosed as having a dysthymic 
personality disorder; and, as reported earlier, personality 
disorders are not diseases or injuries under applicable 
legislation which provide for payment of VA disability 
compensation benefits.  See 38 C.F.R. § 3.303(c) (1998)  In 
addition, the VA records show that symptoms associated with a 
neuropsychiatric disorder were evident no earlier than 
October 1990 (when the diagnosis was dysthymia), nearly 20 
years after his separation from active service.  Moreover, 
none of the VA outpatient treatment records or psychiatric 
examination reports establish such a relationship.  
Furthermore, the private treatment records do not establish 
any relationship between his neuropsychiatric disorder and 
his period of active service.  At most, there is only the 
April 1973 medical statement wherein a private physician 
noted a history provided by the veteran.  However, this 
medical statement is of low probative value.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (opinions that are based 
on history furnished by an appellant and that are unsupported 
by clinical evidence are of low probative value).  Moreover, 
this statement does not show that the veteran was diagnosed 
as having any symptoms associated with a neuropsychiatric 
disorder.  Thus, based upon the foregoing, the Board 
concludes that that the preponderance of the medical evidence 
does not establish that his neuropsychiatric disorder had its 
onset during his period of service or within the one-year 
presumptive period immediately after such service.

The Board finds that there is no clear medical diagnosis of 
PTSD or competent evidence of record which relates any 
claimed PTSD to a specific stressor or other verifiable in-
service event.  While the veteran's service personnel records 
show that he served in Vietnam from February to December 
1970, they do not establish that he was ever actually engaged 
in combat during such service.  As such, his contentions 
regarding his stressors, by themselves, are not enough to 
establish their occurrence.  Instead, the record must contain 
evidence which corroborates the contentions as to the 
occurrence of the claimed stressors.  38 U.S.C.A.  1154(b); 
38 C.F.R. 3.304(d); West, 7 Vet. App. at 70.  Thus, it is 
necessary to address the matter of whether there is 
sufficient corroboration of the claimed stressors in this 
case.

The letter from USASCRUR, with attached report, tends to 
support portions of the veteran's stressor story as it 
reports that Vinh Gia is located geographically west of 
Saigon near Cambodia, that the Cambodian border was the scene 
of increased combat activity in late April 1970, and that 
navy personnel at an Advanced Tactical Support Base far west 
of Saigon killed 4 enemy swimmers on April 21, 1970.  
However, this material does not specifically corroborate the 
veteran's alleged stressors (e.g., his claimed assignment to 
a fire support base near the Cambodian border in April 1970, 
a firefight where 7 enemy soldiers were killed, his transfer 
to Saigon because of his mental and physical state, and his 
arrest and beating by Army military police after he went 
AWOL).  In addition, despite the RO's efforts to assist the 
veteran, he failed to provide the requested information to 
facilitate further inquiry.

The Board observes that evidentiary record does not show that 
the veteran's symptoms have consistently warranted a 
diagnosis of PTSD.  In particular, the February 1992 VA 
psychiatric examination report shows that he was diagnosed as 
having only some elements of PTSD, and the October 1994 VA 
psychiatric examination report shows that MMPI testing did 
not support a diagnosis of PTSD.  Of even greater 
significance is the fact that the most recent VA psychiatric 
examination report does not show that he currently has PTSD.  
Rather, it shows that a VA clinical psychologist found that a 
diagnosis of PTSD was inappropriate.

The Board is cognizant of the fact that evidentiary record 
does include VA and private medical records which show that 
the veteran has been diagnosed as having PTSD in the past.  
However, the Board emphasizes that it is not bound to accept 
either the veteran's uncorroborated account of his stressful 
experience or the opinion of private or VA health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann, 5 Vet. App. 229, at 233.  Thus, while some private and 
VA health professionals have apparently accepted the 
veteran's accounts of his experiences during service, the 
Board is not required to do the same, charged as it is with 
the duty to assess the credibility and weight to be given to 
the evidence.  Wood, 1 Vet. App. at 190.

The Board therefore finds that, except for the veteran's 
uncorroborated statements, there is no evidence, whatsoever, 
that the veteran experienced any of his alleged stressors.  
As such, he is not shown to have a clear diagnosis of PTSD 
due to a verified in-service stressor.  The medical evidence 
in this regard simply does not serve to establish that he had 
experienced a stressor on which a diagnosis of PTSD can be 
based.  Thus, there is no credible evidence which supports 
the veteran's allegations or meets the requirements of 
38 C.F.R. § 3.304(f).

To summarize, the Board finds that the medical evidence of 
record does not establish that the veteran's neuropsychiatric 
disorder had its onset during his period of service or within 
the one-year presumptive period immediately after such 
service.  Moreover, he is not shown to have a clear diagnosis 
of PTSD due to a verified in-service stressor.  Therefore, 
his claim for service connection for a neuropsychiatric 
disorder, including PTSD, must be denied.

The Board has also has carefully considered the statement and 
testimony from the veteran, regarding the etiology of his 
neuropsychiatric disorder, including PTSD.  However, as a 
layman, he is not qualified to render such an opinion as to 
medical diagnosis, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that, in an October 1995 letter, the 
veteran's representative reported that the veteran had begun 
administrative proceedings before the U.S. Navy Board of 
Review to correct his records, verify that he served as a 
fire support base at Vinh Gia and to have his personnel 
records modified to reflect such service. 

In March 1996 and, pursuant to the Board's most recent 
remand, the RO requested the veteran to forward copies of 
documentation of a decision from the U.S. Navy Board of 
Review regarding his purported service at Vinh Gia, or any 
other duty station in Vietnam.  In the alternative, the RO 
requested the veteran to provide information as to where the 
RO could obtain this documentation.  On VA Form 21-4138, 
received in December 1998, the veteran responded that 
information regarding his service in Vinh Gia or any duty in 
Vietnam was already of record.  However, it is observed that 
the veteran did not specifically respond to the RO request, 
as he did not forward copies of any documentation of a 
decision by the U.S. Navy Board of Review, or advise the RO 
as to how it could obtain any such documentation.

In this regard, the Board finds that the RO has complied with 
its duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  Likewise, the RO 
has complied with 38 U.S.C.A. § 5103(a), and that the veteran 
has been advised of the evidence needed to complete his 
claim.  Epps v. Brown, 9 
Vet. App. 341, 344 (1996); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).


ORDER

Service connection for a neuropsychiatric disorder, including 
PTSD, is denied



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

